Citation Nr: 1545482	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-30 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental disability (loss of four upper anterior teeth) for compensation purposes.

2.  Entitlement to service connection for fibroma.

3.  Entitlement to service connection for lesion on tongue.

4.  Whether new and material evidence has been received to reopen a claim of service connection for scars.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to September 1967, with additional National Guard service including periods of Active Duty for Training (ACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In May 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.

Although the Agency of Original Jurisdiction (AOJ) has at times characterized the dental issue on appeal in somewhat expansive or ambiguous terms, the Veteran's statements (including during his May 2015 Board hearing) have clarified that he is entitled to/seeks service connection for only some of his teeth: those several (up to four) teeth that were damaged by an accident in service involving dental trauma.  Although he has become edentulous during the pendency of the appeal, he does not contend that the loss of all of his teeth is service-connected.  Accordingly, the Board understands the Veteran's claim for service connection for "loss of teeth" to pertain to the loss of the particular teeth (apparently up to four upper anterior teeth) that were damaged by an in-service trauma, not all of his teeth.  Understanding the claim as such, the Board's decision herein constitutes a full grant of the benefit sought.

Documentation in the record, including a letter dated in December 2010, shows that the AOJ recognized the Veteran's claim of service connection for the same dental disability for VA treatment purposes (an issue/claim separate from that of service connection for compensation purposes), and the AOJ appropriately referred the matter to a VA Medical Center (VAMC).  There is no documentation in the record of a VAMC determination on such claim; it apparently remains pending.  The claim of service connection for the dental disability for VA treatment purposes is not in appellate status and is not before the Board at this time.  The instant Board decision grants service connection for the claimed dental disability for compensation purposes; this decision, and the AOJ's implementation may significantly impact on the extent of any eligibility for the VA dental treatment sought.  The matter of following-up to ensure that appropriate action to address/resolve the claim for eligibility for VA dental treatment (originally referred by the AOJ to a VAMC in December 2010) is completed is hereby referred to the AOJ for appropriate action.

The issues of (1) service connection for fibroma, (2) service connection for lesion on tongue, and (3) whether new and material evidence has been received to reopen a claim of service connection for scars (arising from a January 2013 RO rating decision and May 2013 notice of disagreement (NOD)) are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required


FINDING OF FACT

Competent evidence shows that the Veteran's loss of four anterior upper teeth (including teeth numbered 7, 8, and 9) is due to trauma in service (in the line of duty during ACDUTRA).


CONCLUSION OF LAW

Service connection (for compensation purposes) for loss of four anterior upper teeth (including teeth numbered 7, 8, and 9) as due to dental trauma is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  However, as this decision grants in full the benefit sought (with respect to the issue addressed on the merits at this time), there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of : A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Regarding dental problems, compensation is available only for the types of dental and oral conditions listed at 38 C.F.R. § 4.150.  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by prosthesis.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.
The significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

The Veteran contends that an accident in service resulted in trauma to his teeth and is responsible for his eventual loss of three or four of the teeth.  The occurrence of dental trauma in service is verified, shown by service documentation to have occurred in May 1981 during a period of ACDUTRA.  The Veteran's available service treatment records (STRs) include a May 1981 report showing that he "was sitting on the top [of a vehicle] acting as air guard when the APC swerved to avoid a ditch.  [The Veteran] was thrown to the ground, suffering a broken thumb, chipped teeth, cuts and lacerations to the head, face, arm[,] neck ... and knee injuries."  A "Clinical Statement from Good Samaritan Hospital" (found amongst the Veteran's available STRs) shows that he sustained a "Broken left thumb," "Four broken teeth," "Face and head contusions and lacerations," "Back injury," "Injured right knee," and "Bruises and contusions to various parts of the body."  The report notes that the Veteran's "Four broken teeth" required "care-must be taken care of by dentist."  He was advised to have "[b]roken teeth to be corrected by family dentist."

The May 1981 injury is confirmed to have taken place in the line of duty during a period of ACDUTRA; the AOJ made such a determination, including in the September 2013 statement of the case (SOC), and the Board's review of the service records and evidence found no reason to find otherwise.

The principal controversy in this case concerns the question of whether the dental trauma in service caused any dental disability for which service-connected compensation may now be granted.  Postservice medical records show that following service the Veteran has lost teeth due to non-service-connected periodontal disease.  His contention, including as explained during the May 2015 Board hearing, is that three or four of his teeth were lost due to the trauma rather than the broader periodontal disease.  The question of whether any of the loss of any of his teeth is causally/etiologically attributable to the dental trauma in service is a medical question requiring competent medical evidence to resolve.

Significantly, the Board's review of the claims-file found that the pertinent medical evidence tends to support the Veteran's claim to the extent that it indicates that some of his loss of teeth is attributable to the accident in service.  A November 2009 VA dental examination report, prepared specifically to address the matter on appeal, notes that a thorough dental examination revealed "drifted, fractured, carious teeth with advanced periodontitis."  The examiner reviewed the "Adjutant General letter dated 1981 indicating trauma to face, and teeth, with multiple lacerations" and interviewed the Veteran to learn more detail of the "Fx ~ [fracture of approximately] 4 teeth s/p fall from military vehicle" and "Teeth #7,8,9 'bonded' at that time."  The VA examiner opined: "It is more likely than not that three or four teeth were fractured s/p MVA."  The opinion only weighed against the Veteran's claim to the extent that the examiner ultimately concluded that "There is no HX [history] of active setrvice [sic] connected trauma."  However, as the Board has explained, the Veteran's May 1981 dental trauma has now been established to have occurred during a period of qualifying ACDUTRA.

The same VA dental examiner authored another VA examination report in connection with the claim on appeal in July 2013.  In the July 2013 report, the examiner notes the history of "veteran fell off moving truck that has swerved to avoid ditch.  Report indicates multiple lip lacetarians [sic] and multiple fracture/chipped and traumatized teeth, maxillary arch."  The dental examiner indicated that by July 2013 all of the Veteran's upper and lower teeth were missing.  The VA examiner noted for the upper teeth: "Trauma incurred by maxillary anterior teeth never avulsed, but extracted."  The VA examiner noted that "Yes" the masticatory surfaces can be restored by suitable prosthesis.  The VA examiner found "Generalized periodontal probing indicative of severe loss of alveolar bone."

The same VA dental examiner submitted a further medical opinion in August 2013, pertinently revising and clarifying the findings.  The August 2013 opinion explains that after "having examined this veteran multiple times," "some of the remaining dentition that had been affected by the SC trauma incurred by a fall from a moving truck, 17 May 1981 was not affected by periodontal disease."  The examiner explained: "Irrespective of periodontitis identified in the dentition, the initial trauma has been reported to have partially avulsed multiple anterior teeth, which have been lost or extracted during the last 32 years as a direct result, although delayed, of that trauma" (emphasis added).

The Board finds that the dental opinions by the VA dental examiner over the course of the multiple reports are competent and probative evidence tending to support the Veteran's claim.  The Board recognizes that some details of the May 1981 dental trauma are not clearly documented in the available records (and is mindful that it appears that the available STRs appear to be incomplete due to no fault of the Veteran, as documented in a December 2009 Formal Finding of Unavailability).  The Board recognizes that the VA dental examiner's opinion draws, to some degree, upon clarification of details from the Veteran's own lay testimony and recollection of the pertinent events.  However, the occurrence of substantial trauma to the Veteran's face, mouth, and teeth involving significant damage is well established in the official service department documentation, and the Board finds no reason to doubt the credibility of the Veteran's statements to the VA examiner clarifying some of the otherwise undocumented details of the dental injuries.  Notably, it appears that the VA dental examiner had the opportunity (on November 2009 VA examination) to directly inspect some of the Veteran's teeth before he became fully edentulous, and found no reason to doubt the Veteran's account.

The examiner is competent to conclude that some of the Veteran's missing teeth resulted from the in-service trauma and his opinion is probative as to etiology.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  The Veteran's STRs confirm that he sustained a significant injury to his face and to some of his teeth, and he has provided competent and credible lay statements with additional details of the injury and his pertinent history.  The Board finds him consistent in his contentions, and his claim is not inherently implausible considering the circumstances of his service.  Therefore, he is deemed credible.
Missing teeth may be compensable (under 38 C.F.R. § 4.150, Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following Code 9913 states, "These ratings apply only to bone loss from trauma or disease such as osteomyelitis, and not the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  With consideration of the probative pertinent VA dental examination reports and opinions on this matter, the Board finds that the Veteran eventually lost teeth numbered 7, 8, and 9 as a direct result of the traumatic injury suffered in the line of duty during a period of ACDUTRA.  The evidence further suggests that the loss of a fourth involved tooth may also be attributable to the same trauma; the fourth tooth involved is not specifically identified (but is strongly suggested to be a proximate upper anterior tooth).

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for compensation purposes is warranted for the loss of four of the Veteran's upper anterior teeth due to dental trauma in service.  The Board acknowledges that it is not entirely clear whether the injury specifically involved "loss of substance of body of maxilla or mandible," but the Board finds that it is well established in this case that the pertinent teeth were lost as a direct result of a significant facial trauma involving avulsion of the teeth (a finding accepted by the VA examiner in the final version of the opinion in August 2013).  The recent evidence refers to findings indicative of severe loss of bone; although the evidence suggests that this is attributable to non-service-connected periodontal disease, the current severe bone loss adds some difficulty to determining whether any underlying extent of bone loss may have been related to the in-service trauma.  What is reasonably well established by the recent medical evidence is that the teeth involved in the trauma in service have been lost due to the trauma irrespective of the Veteran's periodontitis.  Resolving reasonable doubt in his favor, the Board finds that his loss of these teeth may be considered service-connected for compensation purposes.

The Board observes that Code 9913 provides for a schedular rating (even if it is 0 percent) for tooth loss that "can be restored by suitable prosthesis."  The Board concludes that service connection for compensation purposes may appropriately be established in this case for the contemplated tooth loss that "can be restored by suitable prosthesis."  The medical evidence showing that the identified upper anterior teeth were lost due to the trauma in service and not due to periodontal disease provides a basis for an award of service connection for compensation purposes even though the July 2013 VA dental examination report indicates that the lost teeth may be "restored by suitable prosthesis."  Any question concerning the appropriate rating to be assigned is a downstream determination to be made by the AOJ in processing the Board's grant of service connection.

Accordingly, with consideration of the benefit of the doubt, the Board concludes that service connection for loss of four anterior upper teeth (including teeth numbered 7, 8, and 9) due to trauma is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for the loss of four anterior upper teeth (including teeth numbered 7, 8, and 9) as due to trauma in service is granted.


REMAND

A NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201.  A January 2013 RO rating decision denied service connection for fibroma, denied service connection for lesion on tongue, and denied a petition to reopen a claim of service connection for scars.  In May 2013, the RO received a written statement expressing the Veteran's desire to appeal the January 2013 rating decision.  A review of the record found no clear indication that the AOJ acknowledged receipt of this correspondence or determined that it may be invalid to present an NOD.  The May 2013 NOD was timely, as it was filed within one year following the January 2013 rating decision.  38 U.S.C.A. § 7105(b); 38 CFR § 20.302 (2015).
The Board's review of the record further found that a SOC concerning the matters addressed in the May 2013 NOD has not been issued.  When there has been an adjudication by the RO and a timely NOD has been filed, an SOC addressing the issues must be furnished to the appellant.  The Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, these claims are not fully before the Board at this time and will only be so if the Veteran timely files a substantive appeal after issuance of an SOC.

Accordingly, the case is REMANDED for the following:

The AOJ should issue an SOC addressing the issues contemplated in the Veteran's May 2013 NOD: (1) service connection for fibroma, (2) service connection for a tongue lesion, and (3) whether new and material evidence has been received to reopen a claim of service connection for scars.  To perfect an appeal to the Board in these matters, the Veteran must still timely file a substantive appeal (VA Form 9) after the issuance of the SOC.  He should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, these matters should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


